EXHIBIT 10.1

 

NEITHER THE OFFER NOR SALE OF THE SECURITIES REPRESENTED BY THIS NOTE HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE "1933 ACT"). THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE 1933 ACT, OR AN
OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED UNDER THE
1933 ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER THE 1933 ACT.

 

BIOCORRX INC. 

8% SENIOR SECURED CONVERTIBLE PROMISSORY NOTE 

DUE: June 10, 2019

 



No. 1

$2,500,000

 

June 10, 2016 (the "Issuance Date")

New York, New York



 

FOR VALUE RECEIVED, the undersigned, BIOCORRX INC. (herein called the
"Company"), a Nevada corporation, promises to pay to the order of BICX Holding
Company LLC, or his, her or its registered assigns (the "Holder"), the principal
sum of Two Million Five Hundred Thousand Dollars (US$2,500,000) as such amount
is reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise (the "Principal"), on June 10, 2019 (the "Maturity Date"), together
with interest (computed on the basis of a 365-day year) on the outstanding
principal amount at the rate of eight percent (8%) per annum (the "Interest
Rate") from the date hereof, payable commencing on June 10, 2018, and,
thereafter, yearly in arrears, until the principal hereof shall have become due
and payable, at which time accrued interest from the initial twelve month term
from the Issuance Date shall also be due and payable.

 

1. Agreements.

 

a. Note Purchase Agreement. This Note has been issued pursuant to the terms and
conditions set forth in the Note Purchase Agreement dated as of June 10, 2016 by
and among the Company and the Holder, (as from time to time amended, the
"Purchase Agreement"). All of the terms and conditions of such Purchase
Agreement are incorporated herein by this reference, and all capitalized terms
not separately defined in this Note, shall have the same meanings as defined in
the Purchase Agreement.

 

b. Security Agreement and Deed of Trust. Pursuant to that certain Security
Agreement dated as of June 10, 2016 by and among the Company and the Holder (the
"Security Agreement"), the amounts owed under this Note are secured by security
interest as set forth in the Security Agreement.

 

2. The Note. Payments of principal of, and interest on, this Note are to be made
in lawful money of the United States of America at such place as provided in the
Purchase Agreement. This Note is issued pursuant to the Purchase Agreement, and
is subject to other terms as set forth in the Purchase Agreement.

 

a. Prepayment. The Company shall not have the right to prepay this Note without
the Holder's consent. 

 

3. Interest. Interest on this Note shall commence accruing on the Issuance Date,
shall accrue daily at the Interest Rate on the outstanding Principal amount and
any accrued but unpaid interest from time to time, shall be computed on the
basis of a 365-day year comprised of twelve (12) months and shall be payable in
arrears on an annual basis (the "Interest Payments"); provided however that no
Interest Payments shall be made until the second anniversary of the Issuance
Date, and accrued interest from year one will be due on the Maturity Date; and
provided further that any and all Interest accrued as of a Conversion Date (as
hereinafter defined) shall be paid on such date.

 



 1

 



  

4. Conversion into Common Stock.

 

a. General.

 

(i) Conversion into Common Stock. Subject to the provisions of Section 4(a)(ii)
and 4(d) below, at any time prior to the Maturity Date, the Holder shall have
the right to convert the unpaid principal of this Note (the "Note Balance"), in
whole or in part (such amount sought to be converted being referred to herein as
the "Conversion Amount"), into shares of the Company's common stock, par value
$0.001 per share (the "Common Stock"), or any shares of capital stock or other
securities of the Company into which such Common Stock shall hereafter be
changed, exchanged or reclassified. The number of shares of Common Stock that
the Holder shall be entitled to receive, and shall receive, upon the conversion
of the whole Note Balance shall be determined at an initial conversion price
calculated such that following conversion of the whole Note Balance, as of the
Closing Date, the Note shall be convertible into 25% of the Company's total
authorized common stock (the "Conversion Price"). The number of shares of Common
Stock that the Holder shall be entitled to receive, and shall receive, upon the
conversion of a partial Note Balance shall be determined at a Conversion Price
calculated such that following conversion of the partial Note Balance, as of the
Closing Date, the Note shall be convertible into the pro rata amount of the
Company's total authorized common stock. The Holder's election to convert this
Note, in whole or in part shall be irrevocable.The Company shall not issue any
fraction of a share of Common Stock upon any conversion, but instead shall round
up such fraction to the nearest whole number. The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of the Note. Any such
conversion set forth in a conversion notice dated prior thereto, shall be deemed
to be effective as of the date of such conversion notice (the "Conversion
Date").

 

(ii) Conversion Limit. Notwithstanding anything to the contrary set forth in
this Note, at no time may a Holder of this Note (other than the Holder for
purposes of this Section 4a(ii)) convert this Note into Common Stock if the
number of shares of Common Stock to be issued pursuant to such conversion would
cause the number of shares of Common Stock owned by such Holder at such time to
exceed, when aggregated with all other shares of Common Stock owned by such
Holder and its affiliates at such time, the number of shares of Common Stock
which would result in such Holder, its affiliates, any investment manager having
discretionary investment authority over the accounts or assets of such Holder,
or any other persons whose beneficial ownership of Common Stock would be
aggregated with such Holder's for purposes of Section 13(d) and Section 16 of
the 1934 Act, beneficially owning (as determined in accordance with Section
13(d) of the 1934 Act and the rules thereunder) in excess of 9.99% of the then
issued and outstanding shares of Common Stock; provided, however, that upon the
Holder of this Note providing the Company with sixty-one (61) days notice
(pursuant to this Note) (the "Waiver Notice") that such Holder would like to
waive this Section 4a(ii) with regard to any or all shares of Common Stock
issuable upon conversion of this Note, this Section 4a(ii) shall be of no force
or effect with regard to those shares of Common Stock referenced in the Waiver
Notice.

 

(iii) Effect of Conversion. Upon conversion of this Note in full in the manner
provided by this Section 4, this Note shall be deemed fully satisfied and
cancelled.

 

b. Authorized Shares. The Company covenants that during the period the
conversion right exists, the Company will reserve from its authorized and
unissued Common Stock, free from preemptive rights, to provide for the issuance
of 100% of the number of shares of Common Stock upon the full conversion of the
Note (the "Reserved Amount"). If the Company shall issue any securities or make
any change to its capital structure which would change the number of shares of
Common Stock into which the Note shall be convertible at the then current
Conversion Price, the Company shall at the same time make proper provision so
that thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of the
outstanding Note. The Company: (i) acknowledges that it has irrevocably
authorized by its Board of Directors to issue certificates for the Common Stock
issuable upon conversion of the Note; and (ii) agrees that its issuance of the
Note shall constitute full authority to its officers and agents who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock in accordance with the terms and
conditions of the Note.

 



 2

 



 

 c. Method of Conversion.

 

(i) Mechanics of Conversion. Subject to Section 4(a), the Note may be converted
by the Holder in whole or in part, by: (i) submitting to the Company a
conversion notice (by facsimile or other reasonable means of communication
dispatched on the Conversion Date prior to 6:00 p.m., New York, New York time);
and (ii) subject to Section 4(d)(ii), surrendering the Note at the principal
office of the Company.

 

(ii) Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of the Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender the Note to the
Company unless the entire unpaid principal amount of the Note is so converted.
The Holder and the Company shall maintain records showing the principal amount
so converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of the Note upon each such conversion. In the event of any
dispute or discrepancy, such records of the Company shall be controlling and
determinative in the absence of manifest error. Notwithstanding the foregoing,
if any portion of the Note is converted as aforesaid, the Holder may not
transfer the Note unless the Holder first physically surrenders the Note to the
Company, whereupon the Company will forthwith issue and deliver upon the order
of the Holder a new Note of like tenor, registered as the Holder (upon payment
by the Holder of any applicable transfer taxes) may request, representing in the
aggregate the remaining unpaid principal amount of the Note. The Holder and any
assignee, by acceptance of the Note, acknowledge and agree that, by reason of
the provisions of this paragraph, following conversion of a portion of the Note,
the unpaid and unconverted principal amount of the Note represented by the Note
may be less than the amount stated on the face hereof.

 

(iii) Delivery of Common Stock Upon Conversion. Upon receipt by the Company from
the Holder of a facsimile or electronic transmission (or other reasonable means
of communication) of a conversion notice meeting the requirements for conversion
as provided in this Section 4(c), the Company shall, within one (1) Business
Day, order its transfer agent to issue and deliver or cause to be issued and
delivered to the Holder certificates for the Common Stock issuable upon such
conversion within four (4) Business Days of the conversion notice being received
by the Company from the Holder (such fourth Business Day being hereinafter
referred to as the "Deadline") in accordance with the terms hereof and the Note
Purchase Agreement.

 

(iv) Obligation of Company to Deliver Common Stock. Upon delivery by the Holder
to the Company of a Conversion notice, the Holder shall be deemed to be the
Holder of record of the Common Stock issuable upon such conversion, the
outstanding principal amount of the Note being converted shall be reduced to
reflect such conversion, and, unless the Company defaults on its obligations
under this Section 4, all rights with respect to the portion of the Note being
so converted shall forthwith terminate except the right to receive the Common
Stock or other securities, cash or other assets, as herein provided, on such
conversion. If the Holder shall have given a conversion notice as provided
herein, the Company's obligation to issue and deliver the certificates for
Common Stock shall be absolute and unconditional, irrespective of the absence of
any action by the Holder to enforce the same, any waiver or consent with respect
to any provision thereof, the recovery of any judgment against any person or any
action to enforce the same, any failure or delay in the enforcement of any other
obligation of the Company to the Holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to the Company, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with such conversion. The Conversion Date specified in the
conversion notice shall be the Conversion Date so long as the conversion notice
is received by the Company before 6:00 p.m., New York, New York time, on such
date.

 



 3

 



  

(v) Company's Failure to Timely Convert. If the Company shall fail, for any
reason or for no reason, to issue to the Holder by the Deadline, a certificate
for the number of shares of Common Stock to which the Holder is entitled and
register such shares of Common Stock on the Company's share register or to
credit the Holder's or its designee's balance account with DTC for such number
of shares of Common Stock to which the Holder is entitled upon the Holder's
conversion of any Conversion Amount (as the case may be) (a "Conversion
Failure"), then, in addition to all other remedies available to the Holder, (1)
the Company shall pay in cash to the Holder on each Trading Day after such
fourth (4th) Trading Day that the issuance of such shares of Common Stock is not
timely effected an amount equal to one percent (1%) of the product of (A) the
sum of the number of shares of Common Stock not issued to the Holder on a timely
basis and to which the Holder is entitled multiplied by (B) the Closing Sale
Price of the Common Stock on the Trading Day immediately preceding the last
possible date which the Company could have issued such shares of Common Stock to
the Holder without violating Section 4 and (2) the Holder, upon written notice
to the Company, may void its Conversion Notice with respect to, and retain or
have returned (as the case may be) any portion of this Note that has not been
converted pursuant to such Conversion Notice, provided that the voiding of a
Conversion Notice shall not affect the Company's obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section (c)(v) or otherwise. For purposes of this Note, "Closing Sale Price"
means, for any security as of any date, the last closing bid price and last
trade price, respectively, for such security on the OTCQX US Exchange, as
reported by Bloomberg, or, if the OTCQX US Exchange begins to operate on an
extended hours basis and does not designate the closing bid price or the closing
trade price, as the case may be, then the last bid price or the last trade
price, respectively, of such security prior to 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if the OTCQX US Exchange is not the principal
securities exchange or trading market for such security, the last closing bid
price or last trade price, respectively, of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the "pink sheets" by OTC Markets Group, Inc. (formerly Pink
Sheets LLC). If the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 17. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

d. Adjustments on Conversion Amount. The number of shares of Common Stock to be
issued upon each conversion of the Note shall be subject to adjustments as
follows:

 

(i) Subdivision or Combination of Common Stock. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time combines (by any reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a smaller number of shares, then, after the date of
record for effecting such combination, the Conversion Price in effect
immediately prior to such combination will be proportionately increased.

 



 4

 



 

(ii) Reclassification, Exchange, and Substitution. If at any time or from time
to time after the date upon which this Note was issued by the Company (the
"Original Issue Date"), the shares of Common Stock issuable upon the conversion
of this Note shall be changed into the same or a different number of shares of
any class or classes of stock, whether by recapitalization, reclassification,
reorganization, merger, exchange, consolidation, sale of assets or otherwise,
then, in any such event, each holder of the Note shall have the right thereafter
to convert such stock into the kind and amount of stock and other securities and
property receivable upon such recapitalization, reclassification,
reorganization, merger, exchange, consolidation, sale of assets, distribution of
assets or other change by a holder of the number of shares of Common Stock into
which such shares of this Note could have been converted immediately prior to
such recapitalization, reclassification, reorganization, merger, exchange,
consolidation, sale of assets, distribution of assets or other change, or with
respect to such other securities or property by the terms thereof.

 

(iii) Subsequent Equity Sales. If, at any time while this Note is outstanding,
the Company sells or grants any option to purchase or sells or grants any right
to reprice, or otherwise disposes of or issues (or announces any sale, grant or
any option to purchase or other disposition), any Common Stock or Common Stock
Equivalents (as defined below) entitling any person to acquire shares of Common
Stock at a price per share that is lower than the then current Conversion Price
(such lower price, the "Base Conversion Price" and such issuances, collectively,
a "Dilutive Issuance") (if the holder of the Common Stock or Common Stock
Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which are issued
in connection with such issuance, be entitled to receive shares of Common Stock
at a price per share that is lower than the Conversion Price, such issuance
shall be deemed to have occurred for less than the Conversion Price on such date
of the Dilutive Issuance), then the Conversion Price shall be reduced to equal
the Base Conversion Price. Such adjustment shall be made whenever such Common
Stock or Common Stock Equivalents are issued. Notwithstanding the foregoing, no
adjustment will be made under this Section 4(d)(iii) in respect of an Exempt
Issuance (as hereinafter defined). The Company shall notify the Holder in
writing, no later than the Trading Day following the issuance of any Common
Stock or Common Stock Equivalents subject to this Section 4(d)(iii), indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price and other pricing terms (such notice, the "Dilutive
Issuance Notice"). For purposes of clarification, whether or not the Company
provides a Dilutive Issuance Notice pursuant to this Section 4(d)(iii), upon the
occurrence of any Dilutive Issuance, the Holder is entitled to receive a number
of Conversion Shares based upon the Base Conversion Price on or after the date
of such Dilutive Issuance, regardless of whether the Holder accurately refers to
the Base Conversion Price in the Notice of Conversion. For purposes of this
Note, "Common Stock Equivalents" means any securities convertible into or
exchangeable for, directly or indirectly, Common Stock ("Convertible
Securities"), or any rights or warrants or options to purchase any such Common
Stock or Convertible Securities.

 

(iv) Exceptions to Adjustment. No adjustment to the Conversion Price shall be
effected as a result of an Exempt Issuance. "Exempt Issuance" shall mean,
collectively, (i) the Company's issuance of securities in connection with
strategic license agreements and other partnering arrangements, including any
such agreements in effect as of the Issuance Date, so long as such issuances are
not for the purpose of raising capital and in which holders of such securities
or debt are not at any time granted registration rights; (ii) the Company's
issuance of Common Stock or the issuances or grants of options to purchase
Common Stock to employees, directors, and consultants, pursuant to plans which
are constituted on the Issuance Date (including, without limitation, that
certain BioCorRx Inc. 2016 Equity Incentive Plan which the Company plans to
adopt prior to June 30, 2016, a form of which plan is attached to the Purchase
Agreement as Exhibit E) or plans that are later approved by the directors and
approved by the Company's shareholders, if required by law (with such future
plans requiring the prior approval of the Purchaser, which approval shall not be
unreasonably withheld or delayed), so long as such plan does not exceed 12.5% of
the Company's total authorized common stock; (iii) securities issued (other than
for cash) in connection with a merger, acquisition, or consolidation; (iv)
securities issued pursuant to the conversion or exercise of convertible or
exercisable securities issued or outstanding on or prior to the date of the
Purchase Agreement; (v) any securities, including the Note, as well as any
shares of common stock issued as interest payment on the Note, issued pursuant
to the Purchase Agreement (so long as the conversion or exercise price in such
securities are not amended to lower such price and/or adversely affect the
Holders); (vi) the shares of Common Stock underlying this Note; (vii) any shares
of Common Stock issued as payment of dividends; and, (viii) any warrants issued
to the Placement Agent or the issuance of the shares of common stock underlying
same.

 



 5

 



  

(v) Calculations. All calculations under this Section 4 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 4, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

 

(vi) Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 4(d), the Company, at its expense, shall promptly compute such
adjustment or readjustment and prepare and furnish to the Holder of this Note a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based. Failure to give
such notice or any defect therein shall not affect the legality or validity of
the subject adjustment.

 

e. Concerning the Shares.

 

(i) Legend. The shares of Common Stock issuable upon conversion of the Note may
not be sold or transferred unless: (A) such shares are sold pursuant to an
effective registration statement under the Securities Act; or (B) the Company or
its transfer agent shall have been furnished with an opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions and from an attorney that regularly practices
securities law) to the effect that the shares to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration; or (C) such
shares are sold or transferred pursuant to Rule 144 under the Securities Act (or
a successor rule) ("Rule 144"); or (D) such shares are sold or transferred
outside the United States in accordance with Rule 904 of Regulation S under the
Securities Act; or (E) such shares are transferred to an "affiliate" (as defined
in Rule 144) of the Company who agrees to sell or otherwise transfer the shares
only in accordance with this Section 4(e). Except as otherwise provided in this
Agreement (and subject to the removal provisions set forth below), until such
time as the shares of Common Stock issuable upon conversion of the Note have
been registered, otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, each certificate for shares of Common Stock issuable upon
conversion of the Note that has not been so included in an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:

 

"THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE "SECURITIES") HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION
OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED."

 



 6

 



  

(ii) Removal of Legend. The legend set forth above shall be removed and the
Company shall issue to the Holder a new certificate therefor free of any
transfer legend if: (A) the Company or its transfer agent shall have received an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Common Stock may be made without registration under the Act and the
shares are so sold or transferred; or (B) in the case of the Common Stock
issuable upon conversion of the Note, such security is registered for sale by
the Holder under an effective registration statement filed under the Securities
Act or otherwise may be sold pursuant to Rule 144 without any restriction as to
the number of securities as of a particular date that can then be immediately
sold. The Company shall cause its counsel to issue a legal opinion to the
Company's transfer agent promptly after the effective date of any registration
statement under the Securities Act registering the resale of the Common Stock
issuable upon conversion of the Note if required by the Company's transfer agent
to effect the removal of the legend hereunder.

 

5. Status as Shareholder. Upon submission of a conversion notice by the Holder
of this Note: (i) the shares covered thereby (other than the shares, if any,
which cannot be issued because their issuance would exceed such Holder's
allocated portion of the Reserved Amount) shall be deemed converted into shares
of Common Stock; and (ii) the Holder's rights as a Holder of such converted
portion of the Note shall cease and terminate, excepting only the right to
receive certificates for such shares of Common Stock and to any remedies
provided herein or otherwise available at law or in equity to such Holder
because of a failure by the Company to comply with the terms of the Note.
Notwithstanding the foregoing, if a Holder has not received certificates for all
shares of Common Stock prior to the third (3rd) business day after the Deadline,
Holder may elect at such Holder's option to regain the rights of a Holder of the
Note with respect to such attempted converted portions of the Note and the
Company shall, as soon as practicable, return such attempted converted Note to
the Holder or, if the Note has not been surrendered, adjust its records to
reflect that such portion of the Note has not been converted. In all cases, the
Holder shall retain all of its rights and remedies for the Company's failure to
convert the Note.

 

6. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

a. This Note shall be governed by, and construed in accordance with, the
internal laws of the State of Nevada without regard to the choice of law
principles thereof. Each of the parties of the Note hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of Nevada and the
United States District Court for the District of Nevada for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this Note.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Note. Each of the parties of this
Note irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS NOTE AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

b. Each party shall bear its own expenses in any litigation conducted under this
section.

 

c. The Company consents to accept service of process by the certified mail,
return receipt requested in the event of litigation. The Company further
consents to accept service of process via recognized international courier in
the case that the Company is not able to accept service by the certified mail
provided a receipt of delivery is available.

 



 7

 



 

7. Facsimile Signatures. This Note may be executed by facsimile signature which
shall, for all purposes be deemed to be as legally valid and binding upon the
Company as an original signature.

 

8. Event of Default. An "Event of Default" shall exist if any of the following
conditions or events shall occur and be continuing:

 

a. Subject to Section 4(c)(iii), the Company's: (A) failure to cure a Conversion
Failure by delivery of the required number of shares of Common Stock within ten
(10) Business Days after the applicable Conversion Date; or (B) notice, written
or oral, to the Holder, including by way of public announcement or through any
of its agents, at any time, of its intention not to comply with a request for
conversion of the Note into shares of Common Stock that is tendered in
accordance with the provisions of the Note; or

 

b. At any time following the tenth (10th) consecutive business day that the
Reserved Amount is less than the number of shares of Common Stock that the
Holder would be entitled to receive upon a conversion of the full Conversion
Amount of this Note (without regard to any limitations on conversion set forth
in Section 4(a)(ii) or otherwise); or

 

c. The Company defaults in the performance of or compliance with its obligations
under any of this Note, the Purchase Agreement or any of the Transaction
Documents and such default has not been cured for thirty (30) days after written
notice of default is given to the Company; or

 

d. Any representation or warranty made by or on behalf of the Company or the
Holder in this Note, the Purchase Agreement or any of the Transaction Documents
proves to have been false or incorrect in any material respect on the date as of
which made, and such condition has not been cured for sixty (60) Business Days
after written notice of default is given to the other party; or

 

e. The Company (i) files, or consents by answer or otherwise to the filing
against it of a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction; (ii) makes an assignment for the benefit of its creditors; (iii)
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property; (iv) is adjudicated as insolvent or to be liquidated; or (v)
takes corporate action for the purpose of any of the foregoing; or

 

f. A court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company, or any such petition shall be filed against such
party and such petition shall not be dismissed within six (6) months; or

 



 8

 



 

g. A final judgment or judgments for the payment of money in excess of (U.S.)
$600,000 are rendered against the Company, which judgments are not, within six
(6) months after entry thereof, bonded, discharged or stayed pending appeal, or
are not discharged within six (6) months after the expiration of such stay.

 

9. Remedies Following An Event Of Default. Upon occurrence of an Event of
Default defined in subsection (a) to (g) of Section 8, this Note and all accrued
Interest to the date of such default shall, at the option of the Holder,
immediately become due and payable without presentment, protest or notice of any
kind, all of which are waived by the Company.

 

10. Vote To Issue, Or Change The Terms Of, Note.The written consent of the
Holder shall be required for any change or amendment to any of the Note.

 

11. Transfer. This Note and any shares of Common Stock issued upon conversion of
this Note may not be offered, sold, assigned or transferred by the Holder
without the consent of the Company.

 

12. Noncircumvention. As a post-Closing condition to the Purchase Agreement, the
Holder is aware that the Company filed a Preliminary Information Statement on
Schedule 14C for the purposes of notifying the Company's shareholders that the
Company's majority shareholders have approved an amendment to the Company's
Articles of Incorporation to increase the number of shares of common stock and
preferred shares authorized for issuance. Except as disclosed herein, the
Company hereby covenants and agrees that the Company will not, by amendment of
its certificate of incorporation, bylaws or through any reorganization, transfer
of assets, consolidation, merger, scheme of arrangement, dissolution, issue or
sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Note, and will at all
times in good faith carry out all of the provisions of this Note and take all
action as may be required to protect the rights of the Holder.

 

13. Reissuance of This Note.

 

a. Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 13(c) representing the outstanding Principal.

 

b. Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note (in accordance with Section 13(c) and in principal amounts of at
least $10,000) representing in the aggregate the outstanding Principal of this
Note, and each such new Note will represent such portion of such outstanding
Principal as is designated by the Holder at the time of such surrender.

 



 9

 



 

c. Issuance of New Note. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note: (i) shall be of like tenor
with this Note; (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 13(b), the Principal designated by the Holder which, when
added to the principal represented by the other new Note issued in connection
with such issuance, does not exceed the Principal remaining outstanding under
this Note immediately prior to such issuance of new Note); (iii) shall have an
issuance date, as indicated on the face of such new Note, which is the same as
the Issuance Date of this Note; (iv) shall have the same rights and conditions
as this Note; and (v) shall represent accrued and unpaid Interest, if any, on
the Principal of this Note, from the Issuance Date.

 

14. Payment of Collection, Enforcement And Other Costs. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note;
or (b) there occurs any bankruptcy, reorganization, receivership of the Company
or other proceedings affecting Company creditors' rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys' fees and disbursements.

 

15. Construction; Headings. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note.

 

16. Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.

 

17. Dispute Resolution. In the case of a dispute as to the arithmetic
calculation of the Conversion Price or Conversion Amount, the Company shall
submit the disputed determinations or arithmetic calculations via facsimile
within one (1) business day of receipt, or deemed receipt, of the Conversion
Notice or other event giving rise to such dispute, as the case may be, to the
Holder. If the Holder and the Company are unable to agree upon such
determination or calculation within one (1) business day of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within one business day submit via facsimile the disputed
arithmetic calculation of the Conversion Price or Conversion Amount to the
Company's independent, outside accountant. The Company shall cause the
accountant to perform the determinations or calculations and notify the Company
and the Holder of the results no later than five (5) business days from the time
it receives the disputed determinations or calculations. Such accountant's
determination or calculation shall be binding upon all parties absent
demonstrable error. The party, whose calculation is furthest from the
accountant's determination or calculation, shall be obligated to pay the fees
and expenses of such accountant.

 



 10

 



 

18.Notices; Payments.

 

a. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
7.4 of the Purchase Agreement.

 

b. Payments. Except as otherwise provided in this Note, whenever any payment of
cash is to be made by the Company to any person pursuant to this Note, such
payment shall be made in lawful money of the United States of America by a check
drawn on the account of the Company and sent via overnight courier service to
such Person at such address as previously provided to the Company in writing;
provided that the Holder may elect to receive a payment of cash via wire
transfer of immediately available funds by providing the Company with prior
written notice setting out such request and the Holder's wire transfer
instructions. Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a business day, the same shall instead be due on
the next succeeding day which is a business day.

 

19. Cancellation. After all Principal and other amounts at any time owed on this
Note have been paid in full, this Note shall automatically be deemed canceled,
shall be surrendered to the Company for cancellation and shall not be reissued.

 

20.Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Purchase Agreement.

 

21.Severability. The provisions of this Note are severable and, in the event
that any court of competent jurisdiction shall determine that any one or more of
the provisions or part of the provisions contained in this Note shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Note and such provision shall be reformed and
construed as if such invalid or illegal or unenforceable provision, or part of
such provision, had never been contained herein, so that such provisions would
be valid, legal and enforceable to the maximum extent possible.

 

22. Usury Saving Provision. All payment obligations arising under this Note are
subject to the express condition that at no time shall the Company be obligated
or required to pay interest at a rate which could subject the holder of this
Note to either civil or criminal liability as a result of being in excess of the
maximum rate which the Company is permitted by law to contract or agree to pay.
If by the terms of this Note, the Company is at any time required or obligated
to pay interest at a rate in excess of such maximum rate, the applicable rate of
interest shall be deemed to be immediately reduced to such maximum rate, and
interest thus payable shall be computed at such maximum rate, and the portion of
all prior interest payments in excess of such maximum rate shall be applied and
shall be deemed to have been payments in reduction of principal.

 



 11

 



  

23.Covenants.

 

a. Rank. All payments due under this Note shall rank (i) senior to all the
Company's debt currently outstanding or hereafter created, unless prohibited by
law.

 

b. Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness
(as defined below), other than: (i) Indebtedness set forth on Schedule 2.1(j) to
the Purchase Agreement, provided, that the terms of such Indebtedness are not
increased, amended, modified, changed or extended on or after the Issuance Date;
(ii) Indebtedness evidenced by this Note issued pursuant to the Purchase
Agreement; (iii) unsecured Indebtedness incurred by the Company that is made
expressly subordinate in right of payment to the Indebtedness evidenced by this
Note, as reflected in a written agreement acceptable to the Holder and approved
by the Holder in writing; or (iv) trade payables incurred in the ordinary course
of business consistent with past practice.

 

c. Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
subsidiaries (collectively, "Liens") other than Permitted Liens (as hereinafter
defined).

 

d. Cash Dividend. So long as this Note is outstanding, the Company shall only
pay, and the Company shall only permit any of its subsidiaries to pay, directly
or indirectly, cash dividends or distributions on equity securities of the
Company or of its subsidiaries that total an amount equal to eight percent (8%)
of the total outstanding principal of this Note or any similar note held by the
Holder.

 

e. Restricted Payments. The Company shall not, and the Company shall not permit
any of its subsidiaries to, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than this Note issued pursuant to the Purchase Agreement,
whether by way of payment in respect of principal of (or premium, if any) or
interest on, such Indebtedness.

 

f. Restriction on Redemption. Until the Note has been converted, redeemed or
otherwise satisfied in accordance with their terms, the Company shall not,
directly or indirectly, redeem or repurchase its capital stock without the prior
express written consent of the Holder.

 

g. Change in Nature of Business. The Holder is aware that the Company will be
adding Research and Development to its business operations. Except as disclosed
herein, the Company shall not make, or permit any of its subsidiaries to make,
any change in the nature of its business as described in the Company's most
recent annual report filed on Form 10-K with the SEC. The Company shall not
modify its purpose or its corporate structure.

 



 12

 



  

h. Intellectual Property. The Company shall not permit any of its subsidiaries,
directly or indirectly, to encumber or allow any Liens on, any of its copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work, whether published or unpublished,
any patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of the Company and its subsidiaries
connected with and symbolized thereby, know-how, operating manuals, trade secret
rights, rights to unpatented inventions, and any claims for damage by way of any
past, present, or future infringement of any of the foregoing, other than
Permitted Liens.

 

i. Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

 

j. Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its subsidiaries to maintain and preserve, all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any loss or forfeiture thereof or thereunder.

 

k. Maintenance of Insurance. The Company shall maintain, and cause each of its
subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.

 

l. Transactions with Affiliates. The Company shall not, nor shall it permit any
of its subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any Affiliate, except in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it or its subsidiaries
than would be obtainable in a comparable arm's length transaction with a Person
that is not an Affiliate thereof.

 

m. Cash Reserve. So long as this Note is outstanding, the Company shall maintain
in its bank accounts at all times no less than an amount equal to ten percent
(10%) of the total outstanding principal of this Note in unrestricted cash that
is not subject to any Liens. The Company may ask the Holder for approval to hold
a lower amount of unrestricted cash, which approval shall not be unreasonably
withheld or delayed.

 

n. Distributions to Subsidiaries. So long as this Note is outstanding, the
Company shall not make any payments, transfers or other distributions of cash,
cash equivalents, any property or any other assets of the Company to any
subsidiaries.

 



 13

 



 

24.Certain Definitions. For purposes of this Note, the following terms shall
have the following meanings:

 

a. "Indebtedness" of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
"capital leases" in accordance with GAAP (other than trade payables entered into
in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease, (vii) all indebtedness referred to in clauses (i) through (vi)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (viii) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (i) through (vii) above.

 

b. "Liens" mean any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by the Company or any of its subsidiaries.

 

c. "Permitted Liens" means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen's liens, mechanics' liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company's business, not interfering in any material
respect with the business of the Company and its subsidiaries taken as a whole,
(vii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, and (viii) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.

 

d. "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

[Signature Page Follows]

 



 14

 



 

IN WITNESS WHEREOF,the Company has executed and delivered this Note the date and
year first above written. 

 



 

BIOCORRX INC.  

 

 

 

 

 

 

By: 

 

 

 

Name: 

Brady Granier

 

 

Title:

Interim Chief Executive Officer

 



 

 

 

15

--------------------------------------------------------------------------------